Citation Nr: 0737857	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-38 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied a compensable evaluation for 
hemorrhoids.  Subsequently, in an August 2004 rating 
decision, the RO granted a 10 percent evaluation for 
hemorrhoids, effective from November 2003, the date of the 
claim for increase.  Subsequently, the veteran has indicated 
that despite this grant, he wishes to pursue his appeal for a 
higher rating.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.

In a November 2007 ruling, a Deputy Vice Chairman of the 
Board granted the veteran's motion to advance this case on 
the docket based on a finding of good cause.  See 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case both for additional 
evidentiary development and to address procedural and due 
process matters.  

After the claims folder was forwarded to the Board for review 
on appeal, the veteran forwarded additional evidence which 
was received in July 2007.  No waiver of initial RO 
consideration of this evidence was provided.  The provisions 
of 38 C.F.R. § 20.1304 (2007) specifically provide that any 
pertinent evidence submitted by the appellant which is 
accepted by the Board, "must be referred to the agency of 
original jurisdiction (RO) for review, unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral."  This evidence, which relates to the 
veteran's claim on appeal, is clearly pertinent.  In the 
absence of a waiver by the veteran of initial RO 
consideration of this evidence, the Board is bound to remand 
the case to the RO to provide original consideration in 
accordance with the governing regulation.

In addition, VA medical records on file are current through 
September 2003.  However, it appears that the veteran may 
have received private treatment for hemorrhoids since that 
time from both HealthSouth and the Muskogee Digestive Center.  
Accordingly, the Board shall request both private and VA 
records dated from September 2003 forward.

Further, it appears that a VA examination was last conducted 
in December 2003, about 4 years ago.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  However, in this case, 
since it appears that the veteran has received treatment for 
symptomatic hemorrhoids since that time, the Board believes 
that it is appropriate to schedule a VA examination in order 
to accurately assess the current nature and level of 
impairment attributable to the veteran's service-connected 
hemorrhoids.  The law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated December 
2003, the veteran was advised of VA's duties to notify and 
assist with regard to his increased rating claim for service-
connected hemorrhoids.  However, he was never provided VCAA 
notice regarding the type of evidence necessary to establish 
an effective date for the disability now on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
the Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
increased rating claim which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  VA medical records pertaining to 
treatment for hemorrhoids should be 
obtained for the period extending from 
September 2003 through the present time.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.  All available 
records should be associated with the 
claims folder.  

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
medical records from HealthSouth and the 
Muskogee Digestive Center for treatment 
of hemorrhoids received from September 
2003 forward.  Efforts to obtain these 
records should be fully documented, and a 
negative response should be noted in the 
file if records are not available.  All 
available records should be associated 
with the claims folder.  

4.  The RO should schedule the veteran 
for a VA examination in order to assess 
the severity of the service-connected 
hemorrhoids.  The claims file should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should assess and 
report as to whether any detected 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, 
and whether the veteran has persistent 
bleeding with secondary anemia, or 
fissures.  

5.  Thereafter, the RO should review the 
expanded record, to include evidence 
submitted for the record in July 2007 
which was unaccompanied by a waiver, and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

